Citation Nr: 1209996	
Decision Date: 03/16/12    Archive Date: 03/28/12

DOCKET NO.  06-34 910	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an extraschedular evaluation for degenerative disc disease of the lumbar spine, rated as 10 percent disabling prior to December 5, 2006, and rated 20 percent disabling after December 5, 2006.

2.  Entitlement to a total disability rating for compensation purposes based on individual unemployability (TDIU), to include on an extraschedular basis.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

D. Johnson, Counsel


INTRODUCTION

The Veteran served on active duty from May 1977 to May 1981.

This matter comes before the Board of Veterans' Appeals (Board) from an October 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas that granted service connection for degenerative disc disease of the lumbar spine and awarded an initial 10 percent rating from December 17, 2004 and denied entitlement to TDIU.  

In a January 2007 rating decision, the RO increased the rating for the lumbar spine disability to 20 percent, effective December 5, 2006.  In May 2007, the RO awarded separate 10 percent ratings for radiculopathy in the left and right lower extremities, effective December 5, 2006.  

In September 2008, the Board denied an increased schedular rating for the lumbar spine disability but granted earlier effective dates for service connection for her left and right lower extremity radiculopathy; in an October 2008 rating decision implementing the Board's determination, the RO assigned December 17, 2004, as the effective date of the 10 percent evaluation for his bilateral lower extremity disability.  In the September 2008 decision, the Board also remanded the issue of entitlement to TDIU for further development.  In April 2010, the Board denied extraschedular evaluations for degenerative disc disease of the lumbar spine and remanded the issue of entitlement to TDIU for further development.  

The Veteran appealed the April 2010 Board decision to the United States Court of Appeals for Veterans Claims (Court), which in a July 2011 memorandum decision, vacated and remanded the claim for further proceedings consistent with the decision.  The Court noted that the Veteran's claim for a TDIU was inextricably intertwined with the question of whether there existed a "marked interference" with employability due to the service-connected lumbar spine disability.

In August 2011, the Board remanded the appeal for additional development consistent with the Court's July 2011 decision.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In September 2008, the Board remanded the issue of entitlement to TDIU to obtain a VA examination and opinion with respect to the Veteran's employability.  In December 2008, pursuant to the Board's remand, a VA examiner provided an opinion with respect to whether the Veteran's service-connected back disability markedly interfered with her ability to secure and follow substantially gainful employment.  The examiner determined that the Veteran's ability to work was more likely than not related to 'pain intolerance' and less likely due to her service-connected back disability itself.  Thus, in April 2010, the Board remanded the appeal to obtain a psychiatric opinion as to whether the Veteran's pain intolerance and associated psychosomatic symptoms are related to service or are otherwise related to her service-connected back disability.  

In October 2011, a VA psychologist opined that the Veteran did not have a psychiatric disability, to include a psychiatric disability that manifests as pain intolerance.  This opinion is probative with respect to whether the Veteran has a psychiatric disorder (related or unrelated to her service-connected back disorder) that precludes employment, as it was proffered by a licensed psychologist.  In light of this opinion, and the outstanding, pertinent evidence discussed below, the Board finds that another VA examination and opinion should be obtained to determine whether the Veteran's service-connected lumbar spine disability precludes employment.  See Stefl v. Nicholson, 21 Vet. App. 120, 125 (2007) (an adequate VA medical examination must consider the Veteran's pertinent medical history).

Further, in the Board's August 2011 remand, the Board instructed the RO to adjudicate whether the Veteran had a psychiatric disability, to include as secondary to her back disability.  To date, the RO has not done so, and the resolution of this issue may impact the Board's consideration of the Veteran's TDIU claim.  Thus, there has not been compliance with the August 2011 remand.  See Stegall v. West, 11 Vet. App. 268 (1998).  As such, on remand, the RO must adjudicate this claim.

Next, the Board observes that in a November 2011 supplemental statement of the case (SSOC), the RO indicated that it had reviewed VA treatment records from April 2007 through September 2011 in consideration of whether the Veteran was entitled to extraschedular ratings for her service-connected degenerative disc disease of the lumbar spine and to TDIU.  Treatment records in the claims file are current only through April 2007, and records subsequent to that date are not available via Virtual VA.  Therefore on remand, any additional VA treatment records dated after April 2007 must be printed and added to the file for the Board's review.  See 38 C.F.R. § 3.159(c); Dunn v. West, 11 Vet. App. 462 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992) (holding that relevant VA treatment records are considered to be constructively contained in the claims folder and must be obtained before a final decision is rendered). 

The Board further observes that in February 2012, following the most recent SSOC, the Veteran submitted a personal statement directly to the Board and requested that her appeal be remanded for initial RO consideration that evidence.  As the claim must be remanded for other development, the RO will have the opportunity to review the Veteran's recent submission pursuant to 38 C.F.R. §§20.800, 20.1304(c) (2011).

Finally, in the Court's July 2011 memorandum decision, the issue of extraschedular ratings for the service-connected lumbar spine degenerative disc disease is inextricably intertwined and adjudication of the claim for TDIU, and must be deferred pending adjudication of the TDIU claim.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).  

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that she identify any outstanding private treatment records related to her claims.  Thereafter, the RO should request that she provide (or authorize VA to obtain) these records.  Obtain complete copies of VA outpatient treatment records dated from April 2007 to the present and associate these records with the claims file.  

2.  Invite the Veteran to submit medical and hospitalization records, medical statements, and any other lay or medical evidence showing the nature, extent and severity of her back disability, whether she has a psychiatric disability, to include as related to her back disability, and the impact of her back disability to secure or follow a substantially gainful occupation due to her service-connected disabilities.

3.  After associating any pertinent, outstanding records with the claims file, schedule the Veteran for a VA examination to evaluate the severity of her back disability and the impact of her back disability on her ability to secure or follow a substantially gainful occupation.  The claims folder must be made available to and reviewed by the examiner.  

All appropriate tests should be conducted, to include range of motion studies expressed in degrees and in relation to normal range of motion, and should describe any pain, weakened movement, excess fatigability, and incoordination present.  To the extent possible, the examiner should express any functional loss in terms of additional degrees of limited motion of the Veteran's back, i.e., the extent of her pain-free motion.  

The examiner should identify all back orthopedic pathology found to be present and determine the nature, extent, frequency and severity of any orthopedic and neurologic impairment related to the back disability.  

In addition, if possible, the examiner should state whether the back disability has been productive of any incapacitating episodes, which are defined as periods of acute signs and symptoms that require bed rest prescribed by a physician or treatment by a physician, and if so, the frequency and duration of those episodes.  

Further, the examiner should also discuss the nature and severity of her right or left-sided radiculopathy or neuropathy.

The examiner is asked to opine as to whether, without regard to the Veteran's age or the impact of any nonservice-connected disabilities, it is at least as likely as not that her service-connected lumbar spine degenerative disc disease with radiculopathy of the bilateral lower extremities renders her unable to secure or follow a substantially gainful occupation.  

If the examiner opines that the Veteran's service-connected lumbar spine degenerative disc disease with radiculopathy of the bilateral lower extremities does not render her unemployable, the examiner should suggest the type or types of employment in which she would be capable of engaging, given her current skill set and educational background.  

All findings, along with a fully articulated medical rationale for all opinions expressed should be set forth in the examination report.  

4.  Upon completion of the above requested development and any additional development deemed appropriate, adjudicate whether service connection is warranted for psychiatric disability, and thereafter readjudiate the appeal.  If any determination remains unfavorable, the Veteran should be provided with an SSOC that summarizes the pertinent evidence and fully cites the applicable legal provisions.  She should be afforded an opportunity to respond before the case is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

